Case 1:19-cV-01994-PKC Document 1 Filed 03/04/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- X
BUILDING SERVICE 32BJ HEALTH FUND,
Civil. Action: 19-cv-1994
Plaintiff,
v. COMPLAINT
ROMAN SECURITY AGENCY, LLC,
Defendant.
X

 

Building Service 32BJ Health Fund (the “Fund”), as and for its Complaint against Roman

Security Agency, LLC (“Defendant”) respectfully alleges as follows:
NATURE OF ACTION

1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ ll32(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund for contractual and other equitable relief under ERISA to secure performance by an
employer of specific statutory and contractual obligations to pay and/or submit the required
monetary contributions and employee information to the Fund by electronic transfer as per the
contractual and statutory requirements This Complaint alleges that by failing, refusing or
neglecting to pay and submit the required monetary contributions to the Fund When due as per
the Fund’s rules and regulations, Defendant violated its collective bargaining agreement, the trust
agreements of the Fund, and ERISA.

JURISDICTION

2. Jurisdiction of this Court is invoked under the following statutes:

1

Case 1:19-cV-01994-PKC Document 1 Filed 03/04/19 Page 2 of 6

(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);

(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

(c) 28 U.S.C. Section 1331 (federal question); and

(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of

Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
Which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Fund is a jointly-administered, multi-employer, labor-management trust

fund established and maintained pursuant to various collective bargaining agreements in
accordance With Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Fund is
an employee beneflt plan Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plan Within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Fund is authorized
to maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29 U.S.C. §
1132(d)(1)). The purpose of the Fund is, inter alia, to receive contributions from employers Who
are parties to collective bargaining agreements With Service Employees International Union,
Local 32BJ (“Union”), to invest and maintain those monies, and to distribute health benefits to
those employees eligible to receive them. The Fund maintains its office and is administered at 25

West 18th Street, NeW York, NeW York 10011, in the City, County, and State of NeW York.
2

Case 1:19-cV-01994-PKC Document 1 Filed 03/04/19 Page 3 of 6

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Roman Security Agency
LLC was and continues to be a New Jersey for profit corporation having a principal place of
business at 561 Bloomfield Avenue, Newark, New Jersey 07107 , and doing business as an
employer within the meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and
1145), and was and is an employer in an industry affecting commerce within the meaning of
Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant was party to a
series of collective bargaining agreements (the “Agreements”) with the Union. As part of these
Agreements, Defendant agreed to make benefit contributions to the Funds on behalf of
employees covered by the Agreements.

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

8. The Fund repeats and realleges each allegation set forth in paragraphs 1 through
7 as if fully set forth herein.

9. Pursuant to the Agreements, there became due and owing to the Fund from
Defendant benefit contributions from February 1, 2018 through March 31, 2018.

10. Defendant has fallen delinquent in its contributions owed to the Fund, owed

Case 1:19-cV-01994-PKC Document 1 Filed 03/04/19 Page 4 of 6

between February 1, 2018 through March 31, 2018, although all contributions have been duly
demanded and the Funs has been damaged in the amount to be determined

11. F or the period February 1, 2018 through March 31, 2018, Defendant failed
to pay the Fund no less than $3,483.97 in required contributions, in violation of the Agreements.

12. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Fund as a third-party beneficiary.

13. Accordingly, Defendant is liable to the Fund for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
damages, plus interest, the Fund’s attorney’s fees and court costs incurred in collecting the
delinquent contributions

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

14. The Fund repeats and realleges each and every allegation contained in paragraphs
1 through 13 of this Complaint, as if fully set forth herein.

15. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

16. Upon information and belief, at all times material hereto, Defendant failed to pay
or timely pay and/or remit the required monetary contributions and/or reports to the Fund when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 of ERISA (29 U.S.C. § 1145).

17. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an

4

Case 1:19-cV-01994-PKC Document 1 Filed 03/04/19 Page 5 of 6

employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiff the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Intemal Revenue Code (29 U.S.C. § 6621), together with
reasonable attomeys’ fees and costs and distributions incurred in the action.

18. For the period February 1, 2018 through March 31, 2018, Defendant failed to pay
to the Fund no less than $3,483.97 in required contributions, in violation of ERISA.

19. Accordingly, Defendant is liable to the Fund for the payment and/or submission
of the required monetary contributions and/or reports to the Fund as aforesaid, and is liable for
the additional amount of said statutory damages, liquidated damages, together with reasonable
attomeys’ fees, interest on the unpaid principal, costs and disbursements incurred in this action,
pursuant to Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

WHEREFORE, plaintiff Fund demands judgment:

a. against Defendant for payment of all past due contributions to date, in an amount of
not less than $3,483.97,

b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions in
accordance with ERISA § 502 (g)(2) and the Agreement,

d. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, liquidated damages, reasonable attomeys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

e. for such other and further relief as the Court deems just and proper.
5

Case 1:19-cV-01994-PKC Document 1 Filed 03/04/19 Page 6 of 6

Dated: Fort Lee, New Jersey
March 4, 2019
RAAB, STI__J_RM & GANCHROW, LLP
( _ .

By: C:__J_.<"\
Samuel R. Bloom (SB1988)
Attorneys for Plaintiffs Funds
2125 Center Avenue
Suite 100
Fort Lee, New Jersey
(Tel) 201-292-0150
(Fax) 201-292-0152

